DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Response to Amendment
Applicant amendment filed 7/25/2022 has been entered and is currently under consideration.  Claims 1-20 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, “means for applying a liquid polymer on a substrate to form a liquid polymer film” is given the scope of “a coating unit comprising multiple doctor blades”.
In claim 1, “means for at least partially embedding nanostructures into the liquid polymer film” is given the scope of “nanofiber generators”.
In claim 1, “means for melt casting a layer of a molten polymer on the liquid polymer film to produce a thin polymer film” is given the scope of “an extruder”.
In claim 1, “means for organizing the nanostructures in a thickness direction of the thin polymer film” is given the scope of “an electrode”.
In claim 1, “means for aligning the nanostructures in the thin polymer film” is given the scope of “a laser and magnetic field generator”.
In claim 1, “means for solidifying the thin polymer film” is given the scope of “a chiller unit”.
In claim 5, “means for rasterizing the nanofiber generators” is given the scope of a “platform”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cakmak (US 2012/0135156) hereinafter Cakmak '156 in view of Cakmak (US 2011/0212321 of record) hereinafter Cakmak '321 and Farmer et al. (US 2010/0004388) hereinafter Farmer.
Regarding claim 1, Cakmak ‘156 teaches:
A roll-to-roll machine (Fig 1) comprising:
means for applying a liquid polymer on a substrate to form a liquid polymer film (doctor blades; [0018]);
at least partially embedding nanostructures into the liquid polymer film, the nanostructures being magnetic ([0007, 0023]),
a carrier that supports and transports the thin polymer film in a propagation direction of the roll-to-roll machine (Fig 1: carrier; [0018]),
means for organizing the nanostructures in a thickness direction of the thin polymer film comprising applying an electric field to the thin polymer film while supported and transported by the carrier (Fig 1: electrical field alignment mode; [0053]);
means for aligning nanostructures in the thin polymer film by simultaneously subjecting the thin polymer film to heat and a magnetic field that aligns the nanostructures while the thin polymer film is supported and transported by the carrier (Fig 1: magnetic field zone and infrared heaters; [0037, 0050]); and
means for solidifying the thin polymer film ([0041]).
the aligning means comprising a magnetic field generator configured to generate the magnetic field;
Cakmak ‘156 does not teach means for at least partially embedding nanostructures into the liquid polymer film;
means for melt casting a layer of a molten polymer on the liquid polymer film to produce a thin polymer film;
a chiller unit that sufficiently solidifies the thin polymer film to immobilize the nanostructures therein while the thin polymer film is supported and transported by the carrier;
the means for aligning nanostructures comprises a laser;
at least one laser that is configured to direct at least one laser beam at a location within the magnetic field at which the strength of the magnetic field is at a maximum on the thin polymer film, wherein the thin polymer film remains in a solid state until entering the location within the magnetic field, and wherein the aligning means is configured to simultaneously melt the thin polymer film with the at least one laser beam within the location and align the nanoparticles in nanocolumns in the thickness direction of the polymer film with the magnetic field within the location;
means for solidifying the thin polymer film comprising a chiller unit to freeze the nanostructures along nanocolumns in a thickness direction of a solidified polymer film resulting therefrom.
In the same field of endeavor regarding film casting, Cakmak ‘321 teaches means for at least partially embedding nanostructures into the liquid polymer film (electrospinning platforms 108; [0038]);
means for melt casting a layer of a molten polymer on the liquid polymer film to produce a thin polymer film ([0072]);
a chiller unit that sufficiently solidifies the thin polymer film to immobilize the nanostructures therein while the thin polymer film is supported and transported by the carrier ([0002, 0073]);
means for solidifying the thin polymer film comprising a chiller unit to freeze the nanostructures in a thickness direction of a solidified polymer film resulting therefrom ([0002, 0073]) for the motivation of producing hybrid materials with various properties ([0005]).
Cakmak ‘156 in view of Cakmak ‘321 does not teach the means for aligning nanostructures comprises a laser.
In the same field of endeavor regarding composite materials, Farmer teaches using a laser beam to heat a matrix material for a composite material within an electromagnetic field generated by two electrodes wherein the aligning means is configured to simultaneously melt the thin polymer film with the at least one laser beam within the location and align the nanoparticles in nanocolumns in the thickness direction of the polymer film with the magnetic field within the location, wherein the thin polymer film remains in a solid state until entering the location within the magnetic field for the motivation of melting the matrix material to embed oriented nanofibers ([0058, 0062-0066, 0068, 0070]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the means for aligning as taught by Cakmak ‘156 in view of Cakmak ‘321 with the laser heating as taught by Farmer in order to melt the matrix material to embed oriented fibers.
Cakmak ‘156 in view of Cakmak ‘321 and Farmer does not explicitly recite the at least one laser that is configured to direct at least one laser beam at a location within the magnetic field at which the strength of the magnetic field is at a maximum on the thin polymer film.
However, Farmer further teaches that the laser is configured to rasterize the matrix layer within the electromagnetic field generated by the electrodes ([0066]). Furthermore, there will inherently be a location of maximum strength associated with the electromagnetic field in the matrix material.
Since the prior art apparatus is capable of performing the claimed functions, it would have been obvious to one of ordinary skill in the art to operate the prior art apparatus in the claimed manner.
Regarding claim 2, Cakmak ‘156 in view of Cakmak ‘321 and Farmer teaches the machine of claim 1.
Cakmak ‘321 further teaches wherein the solidified polymer film is a multifunctional polymer film.
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP 2115.
Regarding claim 3, Cakmak ‘156 in view of Cakmak ‘321 and Farmer teaches the machine of claim 1.
Cakmak ‘156 further teaches wherein the applying means comprises a coating unit comprising multiple doctor blades ([0018]).
Regarding claim 4, Cakmak ‘156 in view of Cakmak ‘321 and Farmer teaches the machine of claim 1.
Cakmak ‘321 further teaches wherein the embedding means comprises nanofiber generators that continuously produce nanoscale fibers (electrospinning platforms 108; [0038]).
Regarding claim 5, Cakmak ‘156 in view of Cakmak ‘321 and Farmer teaches the machine of claim 4.
Cakmak ‘321 further teaches comprising means for rasterizing the nanofiber generators in a direction normal to a longitudinal direction of the machine ([0072]).
Regarding claim 6, Cakmak ‘156 in view of Cakmak ‘321 and Farmer teaches the machine of claim 1.
Cakmak further teaches wherein the melt casting means comprises an extruder that delivers the molten polymer to a casting die ([0072]).
Regarding claim 9, Cakmak ‘156 in view of Cakmak ‘321 and Farmer teaches the machine of claim 1.
Farmer does not teach the at least one laser comprises a first laser and a second laser and the at least one laser beam comprises first and second laser beams.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Therefore, it would have been obvious to one of ordinary skill to include a second laser since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and would have been motivated to do so to decrease production times, i.e., two lasers would heat and melt the material faster than one.
Cakmak ‘156 in view of Cakmak ‘321 and Farmer does not explicitly recite the first laser is configured to direct and rasterize the first laser beam in a direction normal to the propagation direction, the second laser is configured to direct the second laser beam at the location within the magnetic field so that the location is at a center of the magnetic field.
However, Farmer further teaches the laser can direct and rasterize the laser beam across the manufacturing surface within the electromagnetic field, which includes the center of the magnetic field ([0058]) and therefore the first laser and the duplicate second laser would be capable of performing the claimed functions.
Since the prior art apparatus is capable of performing the claimed functions, it would have been obvious to one of ordinary skill in the art to operate the prior art apparatus in the claimed manner.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cakmak ‘156 in view of Cakmak ‘321 and Farmer as applied to claim 1 above, and further in view of Johnson et al. (US 2015/0367540 of record) hereinafter Johnson.
Regarding claim 7, Cakmak ‘156 in view of Cakmak ‘321 and Farmer teaches the machine of claim 1.
Cakmak ‘156 in view of Cakmak ‘321 and Farmer does not teach wherein the organizing means comprises a roller belt that serves as a high voltage electrode.
In the same field of endeavor regarding composite films, Johnson teaches a roller belt that serves as a high voltage electrode for the motivation of allowing digital control of the electric field (Fig 7: electrode 225e; [0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the organizing means as taught by Cakmak ‘156 in view of Cakmak ‘321 and Farmer with the roller belt electrode as taught by Johnson in order to allow digital control of the electric field.
Regarding claim 8, Cakmak ‘156 in view of Cakmak ‘321 Farmer and Johnson teaches the machine of claim 7.
Johnson further teaches the carrier supports the substrate and the thin polymer film thereon and serves as a ground electrode of the organizing means (Fig 7: electrodes 215e; [0055]).
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach wherein a laser is configured to direct at least one laser beam to a location within the magnetic field at which the strength of the magnetic field is at a maximum on the thin polymer film, and the aligning means is configured to simultaneously melt the thin polymer film with the at least one laser beam within the location and align the nanoparticles in nanocolumns in the thickness direction of the polymer film with the magnetic field within the location.
However, at least in Farmer, the prior art teaches that the prior art apparatus is capable of performing the claimed functions.  See art rejection above.  While the prior art does not explicitly recite the claimed functions, it would be obvious to one of ordinary skill in the art to operate the prior art apparatus in a manner in which it is capable.  Therefore, the prior art apparatus would have the necessary structure of performing the claimed functions.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743